USCA4 Appeal: 21-7297      Doc: 14         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7297


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HENRY PAUL RICHARDSON, a/k/a Packer,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:06-cr-00106-HEH-1; 3:09-cv-
        00382-HEH; 3:18-cv-00044-HEH)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Henry Paul Richardson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7297      Doc: 14          Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Henry Paul Richardson seeks to appeal the district court’s orders denying his Fed.

        R. Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his

        28 U.S.C. § 2255 motion and his Fed. R. Civ. P. 59(e) motion. The orders are not

        appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

        § 2253(c)(1)(B). See generally United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir.

        2015). A certificate of appealability will not issue absent “a substantial showing of the

        denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies

        relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

        jurists could find the district court’s assessment of the constitutional claims debatable or

        wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

        relief on procedural grounds, the prisoner must demonstrate both that the dispositive

        procedural ruling is debatable and that the motion states a debatable claim of the denial of

        a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Richardson has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We also deny Richardson’s motions to defer ruling on the appeal and

        for appointment of counsel. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        DISMISSED

                                                      2